Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-10-2002

USA v. Mayo
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3848




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Mayo" (2002). 2002 Decisions. Paper 339.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/339


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                           No. 01-3848


                     UNITED STATES OF AMERICA

                                 v.

                           KENDRA MAYO,
                                          Appellant

                           ____________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                 (D.C. Crim. No. 00-cr-00341-02)
           District Judge:   Honorable William H. Walls
                           ____________

           Submitted Under Third Circuit L.A.R. 34.1(a)
                           June 5, 2002
       Before:   SCIRICA, BARRY, and WEIS, Circuit Judges.
                     (Filed June 10, 2002)
                           ____________

                             OPINION

WEIS, Circuit Judge.
           Defendant Kendra Mayo pleaded guilty to conspiracy to import cocaine into
the United States from May 15 through May 21, 2000, contrary to 21 U.S.C. 952 and
963. The District Court calculated her offense level under the Guidelines at 19 and
sentenced defendant to 30 months imprisonment. The Court declined to exercise its
discretion to depart downward on the basis of Mayo’s allegations of duress and coercion.
Nor was it persuaded that her sentence must be consistent with that imposed on a co-
defendant.
           During the plea colloquy, the district judge reviewed the terms of the
agreement concerning a waiver of appeal. He asked, "Now, Miss Mayo, you agree that
provided you are sentenced to a level of . . . not more than 19, you are giving up your
right to appeal whatever sentence you get, including not only a direct appeal but any
collateral appeals. . . . Do you understand that?" Defendant responded, "Yes, sir."
           In United States v. Khattak, 273 F.3d 557 (3d Cir. 2001), this Court
approved a defendant’s waiver of the right to appeal as part of a plea agreement. We
observed that although the right of appeal is based on statutory rather than constitutional
grounds, waivers of that right should be strictly construed. Id. at 562. Thus, if there exis
unusual circumstances where a miscarriage of justice would result, such a waiver may be
invalidated.
           We have carefully examined the submissions in this case and find no basis
for invalidating the waiver.
           Accordingly, the appeal will be dismissed.

______________________________

TO THE CLERK:
Please file the foregoing Opinion.



                    /s/ Joseph F. Weis Jr.
                    United States Circuit Judge